FROEB, Judge
(dissenting).
As pointed out in the majority opinion, the defendant pled guilty to 11 counts of obtaining money by false pretenses. He was sentenced on one count to not less than one nor more than five years imprisonment. The imposition of sentence was suspended on the remaining 10 counts and as to each the defendant was placed on three years probation. The court then added the probationary periods together and provided for a total of 30 years probation. While I agree that such a disposition was entirely fitting under the facts, I am unable to find authority for it under our statutes and case law.
The power of the Superior Court relating to the suspension of sentences must be found in the statutes. State v. Bigelow, 76 Ariz. 13, 258 P.2d 409 (1953). The right to suspend sentences can only be exercised in accordance with the terms of the statute. Smith v. State, 37 Ariz. 262, 293 P. 23 (1930). Arizona Revised Statutes § 13-1657(A) (1) provides that:
“1. The court may suspend the imposing of sentence and may direct that the suspension continue for such period of time, not exceeding the maximum term of sentence which may be imposed, and upon such terms and conditions as the court determines, and shall place such person on probation, under the charge and supervision of the probation officer of the court during such suspension. One of the conditions imposed may be incarceration in the county jail for a specified period not to exceed one year.”
The “suspension” begins on the date set for sentencing and can run for the maximum permissible sentence for the charge involved, in this case five years. There is no provision for the “suspension” on one count to begin at a date in the future after the “suspension” has run on another count, unlike the provision for consecutive sentences of imprisonment set forth in Rule 26.13, Rules of Criminal Procedure. I am unable to read the language of § 13-1657(A)(1) as allowing “consecutive” or “stacked” probationary periods where the defendant is convicted upon multiple charges. This appears to be the conclusion reached by the Arizona Supreme Court in State v. Ortiz, 98 Ariz. 65, 402 P.2d 14 (1965) and is consistent with the interpretation made by Division One of the Court of Appeals in State v. Cutting, 15 Ariz.App. 311, 488 P.2d 667 (1971). Since it is often desirable that the sentencing judge have discretion to impose lengthy probationary periods, particularly where restitution is involved, A.R.S. § 13-1657 should be amended to allow it.